DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive. In particular, Applicant argues that Sakurai fails to disclose that each of the plurality of capacitor makes electrical contact with the first electrode via the respective first capacitor electrode the with the second electrode via the respective second capacitor electrode.  The Office respectfully disagrees.
Applicant submits that elements 17 and 18, shown in FIG. 11, provide mechanical support and rigidity, but do not make electrical contact with the storage cells, citing paragraph [0060].  However, paragraph [0060] specifically describes that electrode supports 17 serve as relay points of wiring for electrically connecting the cells (emphasis added).  Thus, paragraph [0060], which was noted in the Office Action dated 21 July 2021, clearly notes that the capacitors are each electrically connected by electrode supports 17 (which ultimately hold the wires which electrically connect the capacitors). 
For the reasons above, Applicant’s arguments are not persuasive, and the rejection of claims 1-14 are hereby maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (US Pat. App. Pub. No. 2007/0190409).
With respect to claim 1, Sakurai discloses a capacitor structure comprising: a plurality of capacitors (see FIG. 1, element 2) disposed in a support structure (see FIG. 1, element 3), wherein each of the plurality of capacitors includes a first capacitor electrode and a second capacitor electrode (elements 2c and 2d, see paragraph [0036]); the support structure includes a first electrode and a second electrode (see FIG. 11, elements 17 on both sides of the capacitor; see paragraphs [0060], noting that element 17 acts as a support for connections between the capacitor cells); each of the plurality of capacitors makes electrical contact with the first electrode via the respective first capacitor electrode and with the second electrode via the respective second capacitor electrode (see FIG. 2, elements 2c/2d and elements 17 in combination with element 18; see also, paragraph [0060]); the support structure includes a mounting side for surface mounting (see the side which supports joint box 4); the mounting side comprising a first contact area of the first electrode and a second contact area of the second electrode (see paragraph [0033], citing the external supply terminals for the electric storage cells 2); the support structure defines a cuboid interior and the capacitors are disposed in the cuboid interior (see FIG. 1, wherein the support structure forms a cuboid interior); an outer side of the support structure defines an additional structural framework outside the mounting side (see FIG. 1, wherein frame supports 7a and 7b are outside the mounting side).
With respect to claim 2, Sakurai discloses that the first electrode and the second electrode form opposite sidewalls of the interior of the support structure; the sidewalls extend perpendicularly away from the first contact area and the second contact area; and the capacitors are disposed between the sidewalls.  See FIG. 1, elements 18, which form sidewall of the interior of the support structure, and extend perpendicularly from the joint box 4).
With respect to claim 3, Sakurai discloses that the structural framework has includes a reinforcing structure, in particular ribs.  See FIG. 10, elements 7b.
With respect to claim 4, Sakurai discloses that the structural framework includes electrical pathways running from the mounting side to an upper side of the capacitor structure.  See paragraph [0033], noting that the electric storage cells within the entirety of the support structure are connected to the external supply terminals within the joint box.
With respect to claim 5, Sakurai discloses that that wherein the structural framework has includes a cooling structure.  See FIG. 1, element 9.
With respect to claim 6, Sakurai discloses that the structural framework comprises a sensor element.  See paragraph [0033], noting that joint box 4 houses numerous circuits and sensors.
With respect to claim 7, Sakurai discloses that the structural framework has includes a circuitry carrier.  See FIG. 1, joint box 4 and paragraph [0033].
With respect to claim 11, Sakurai discloses that the support structure includes an electrically insulating material into which the first electrode and the second electrode are incorporated.  See paragraph [0039], noting that elements 5, 6, 7a, and 7b are all composed of resin.
With respect to claim 12, Sakurai discloses that a seating for the structural framework formed from the electrically insulating material.  See FIG. 3, elements 5a/5b and paragraph [0039].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US Pat. App. Pub. No. 2007/0190409) in view of Dooley et al. (US Pat. App. Pub. No. 2012/0134069).
With respect to claim 8, Sakurai fails to teach a driver circuit for at least one a power electronic component is implemented mounted on the circuitry carrier.
Dooley, on the other hand, teaches that a capacitor assembly is connected to motor drive circuitry.  See paragraph [0019].  Such an arrangement is useful in applications where high current and low inductance are required.  See paragraph [0019].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sakurai, as taught by Dooley, in order to provide use the capacitor assembly in applications requiring high current and low inductance.
With respect to claim 10, Sakurai fails to explicitly teach that the interior of the support structure is encapsulated.
Dooley, on the other hand, teaches disposing a capacitor assembly within an encapsulating support frame in order to provide fire and heat resistant barriers for the capacitor assembly.  See paragraph [0029].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sakurai, as taught by Dooley, in order to provide protective barriers for the capacitor assembly.
With respect to claim 13, Sakurai teaches a power module comprising a capacitor structure comprising: a plurality of capacitors (see FIG. 1, element 2) disposed in a support structure (see FIG. 1, element 3), wherein each of the plurality of capacitors includes a first capacitor electrode and a second capacitor electrode (elements 2c and 2d, see paragraph [0036]); the support structure includes a first electrode and a second electrode (see FIG. 11, elements 17 on both sides of the capacitor; see paragraphs [0060], noting that element 17 acts as a support for connections between the capacitor cells); each of the plurality of capacitors makes electrical contact with the first electrode via the respective first capacitor electrode and with the second electrode via the respective second capacitor electrode (see FIG. 2, elements 2c/2d and elements 17 in combination with element 18; see also, paragraph [0060]); the support structure includes a mounting side for surface mounting (see the side which supports joint box 4), the mounting side comprising a first contact area of the first electrode and a second contact area of the second electrode (see paragraph [0033], citing the external supply terminals for the electric storage cells 2); the support structure defines a cuboid interior and the capacitors are disposed in the 
Sakurai fails to explicitly teach a power electronic component mounted on a substrate board, the capacitor structure being in electrical contact with the power electronic component.
Dooley, on the other hand, teaches that a capacitor assembly is connected to power electronic components and motor drive circuitry.  See paragraph [0019].  Such an arrangement is useful in applications where high current and low inductance are required.  See paragraph [0019].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sakurai, as taught by Dooley, in order to provide use the capacitor assembly in applications requiring high current and low inductance.
With respect to claim 14, the combined teachings of Sakurai and Dooley disclose that the power electronic component is mounted on one side of the substrate board and the capacitor structure on an opposite side of the substrate board.  See FIG. 1 of Dooley, noting that any power electronic components would be mounted on the opposite side of plate 18 from the capacitor structure.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US Pat. App. Pub. No. 2007/0190409) in view of Baecklund (US Pat. App. Pub. No. 2016/0181996).
With respect to claim 9, Sakurai fails to explicitly teach that the structural framework has includes an electrical shielding structure at least partially encasing the capacitor structure.
Baecklund, on the other hand, teaches that a structural framework has includes an electrical shielding structure at least partially encasing the capacitor structure.  See paragraph [0038].  Such an arrangement results in reduced leakage of electromagnetic energy.  See paragraph [0038].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sakurai, as taught by Baecklund, in order to reduce leakage of electromagnetic energy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848